COURT OF APPEAL, FIRST CIRCUIT
                                               STATE OF LOUISIANA




RE:    Docket Number 2021 -CA -1617




Ashley Nichole Major Bares and James Wesley Major
                      Versus - -
                                                                    18th Judicial District Court
Progressive Gulf Insurance Company, et al                           Case #:   45465
                                                                    West Baton Rouge Parish




On Application for      ring filed on   08/ 23/ 2022 by Cash Casino, Inc.
Rehearing               I.,è/




                                                                                                     1

                                                                                 An Michael Guidry

                                                                                         zwm
                                                                                 Guy Holdridg




                                                                                 Wayne Ray Chutz




Date        SEP 0 7 2022


Rodd Naquin, Clerk